      Case 4:97-cr-00182-JRH-BKE Document 276 Filed 04/21/20 Page 1 of 3
                                                                           r iLnu
                                                                    U.S.OiSTFaCT COURT
                                                                       AUGUSTA OIV.
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA            2DfiPR2l PH h58
                              SAVANNAH DIVISION

                                                                  CLERK._
                                                                      SOjiStOF GA.
                                         *
UNITED STATES OF AMERICA
                                         *


                                         *
        V.                                       OR 497-182
                                         •k


                                         k
THOMAS BRYANT, JR.




                                  ORDER




        On October 2, 2019, this Court denied Defendant Thomas Bryant,

Jr.'s motion for compassionate release under 18 U.S.C. § 3582(c).

(Doc. 261.)       On October 24, 2019, Bryant, who was proceeding pro

se at the time, filed a request for the issuance of a Certificate

of Appealability ("COA").        The Court liberally construed Bryant's

October 24, 2019 filing as a Notice of Appeal to the Eleventh

Circuit Court of Appeals.          As a Notice of Appeal, however, the

filing was untimely.         It was signed and mailed two days after the

deadline to appeal, which was October 16, 2019.              For this reason,

the    Eleventh    Circuit    remanded   the   case   to   this   Court   for   a


determination of whether Bryant can establish excusable neglect or

good cause to file a late Notice of Appeal.            (See United States v.

Bryant, Case No. 19-14267 (11^^ Cir. Oct. 24, 2019), Order of March

25, 2020 (concluding that Bryant's October 24, 2019 filing should

have been construed as a motion for extension of time to appeal
   Case 4:97-cr-00182-JRH-BKE Document 276 Filed 04/21/20 Page 2 of 3



under Federal Rule of Appellate Procedure 4(b)(4)), docketed here

at Doc. 271.)

     On April 7, 2020, Bryant, through counsel, filed a motion for

a finding of excusable neglect or good cause.                Attached to the

motion is Bryant's declaration that he did not receive the Order

of October 2, 2019, denying his motion for compassionate release,

until October 17, 2019, and that he promptly mailed his COA motion

the next day.      (See Decl. of Thomas Bryant, Jr., Doc. 273.)              In

opposition, the Government points out that this averment is at

odds with a statement in his COA motion which indicates that Bryant

was aware of the Court's October 2, 2019 Order on October 15, 2019

if not earlier.


     To determine excusable neglect or good cause under Federal

Rule of Appellate Procedure 4(b)(4), a court should consider the

following   four   factors:    (1)    the   danger   of    prejudice   to   the

nonmovant; (2) the length of delay and its potential impact on

judicial proceedings; (3) the          reason for    the delay, including

whether it was within the reasonable control of the movant; and

(4) whether the movant acted in good faith.               Advanced Estimating

Sys. Inc.   V. Riney, 77      F.3d   1322, 1325   (ll^h cir. 1996) (cited

source   omitted) (holding this standard          applicable     to the term

"excusable neglect" in Federal Rule of Appellate Procedure 4(a)(5)

applicable to civil cases).          Here, the Court need not determine

the exact date that Bryant received the service copy of the October


                                      2
     Case 4:97-cr-00182-JRH-BKE Document 276 Filed 04/21/20 Page 3 of 3



2, 2019 Order because of Bryant's demonstrated earnestness with

which he has attempted to prosecute his appeal.            Moreover, there

is   no   danger   of prejudice to the     Government, and     there   is no

evidence that Bryant is acting in          bad faith.      Finally, giving

Bryant the benefit of the doubt, it appears that the prison mailing

system hindered his ability to file a timely notice of appeal.

For these reasons, the Court determines that Bryant has established

excusable neglect or good cause under Federal Rule of Appellate

Procedure 4(b)(4) warranting an extension of time to file a notice

of appeal.

        Upon the foregoing. Defendant Bryant's motion for a finding

of excusable neglect or good cause (doc. 273) is hereby GRANTED.

Thus, the Notice of Appeal filed on October 24, 2019 (doc. 265) is

deemed timely filed.

       ORDER ENTERED at Augusta, Georgia, this               day of April,

2020.




                                                    WAl^, CHIEF JUDGE
                                          united/states district court
                                          SOUTHyRN DISTRICT OF GEORGIA
